This opinion is subject to administrative correction before final disposition.




                                Before
                   GASTON, MYERS, and BURGTORF
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Scholar B.J. HATCHER
                 Hospitalman Recruit (E-1), U.S. Navy
                             Appellant

                             No. 202200049

                           Decided: 9 June 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Rachel E. Trest

 Sentence adjudged 23 November 2021 by a special court-martial con-
 vened at Joint Base San Antonio, Fort Sam Houston, Texas, consisting
 of a military judge sitting alone. Sentence in the Entry of Judgment:
 confinement for 86 days and a bad-conduct discharge.

                          For Appellant:
         Lieutenant Commander Matthew A. Kozyra, JAGC, USN

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                 United States v. Hatcher, NMCCA No. 202200049
                               Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred.1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     KYLE D. MEEDER
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2